Citation Nr: 1047368	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for asthma, claimed as 
secondary to 
service-connected sacroidosis of the pulmonary lymph nodes and 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military during World 
War II, from May 1942 to February 1945.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2006 rating decision of a special processing unit ("Tiger 
Team") at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Since, however, the Veteran 
lives in Florida, the RO in St. Petersburg is the governing 
jurisdiction, and that office forwarded the appeal to the Board.

Because of his age, the Board advanced the appeal on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In June 2009 and April 2010, the Board remanded the claim to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration.  The initial remand was to try and 
obtain additional medical treatment records, and the second 
remand was to schedule another VA compensation examination for an 
additional medical nexus opinion.


FINDING OF FACT

The most persuasive medical evidence indicates the Veteran does 
not have asthma.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service and is not 
proximately due to, the result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant statutes and VA regulations, 
precedent cases, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements were 
sent to the Veteran in June 2006 (on June 6 and 8, 2006), so 
prior to RO's initial adjudication of his claim in August 2006, 
which is the preferred sequence.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The letters addressed all notice 
requirements concerning a claim for service connection (on both a 
direct and secondary basis), including apprising the Veteran of 
his and VA's respective responsibilities in obtaining the 
necessary supporting evidence, and provided information 
concerning the downstream disability rating and effective date 
elements of his claim, as well, in the event service connection 
is ultimately granted.  See Dingess, supra.  Thus, the duty to 
notify has been satisfied.  The Veteran has not made any pleading 
or allegation of defective VCAA notice, either in timing or 
content, and as the pleading party, he, not VA, has this 
evidentiary burden of proof - including especially showing this 
notice error is unduly prejudicial, meaning outcome determinative 
of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO and AMC obtained all records that he 
and his representative identified as potentially relevant, which 
are obtainable.  Keep in mind, the Board initially remanded the 
claim in June 2009 to try and obtain additional VA medical 
treatment records, as well as private medical treatment records 
from St. Vincent's Medical Center.  And pursuant to that remand 
directive, additional VA treatment records were obtained and 
associated with the claims file for consideration.  
Unfortunately, however, the AMC was unable to obtain any records 
from St. Vincent's Medical Center because the Veteran failed to 
complete and return the necessary consent form (VA Form 21-4142).  
Thus, since the failure to obtain these records lies solely with 
him, not VA, no further attempt to obtain these records is 
required.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992) (It is the 
responsibility of Veterans to cooperate with VA in developing 
their claims).  Because these are not VA generated records, VA 
cannot obtain these confidential records without his 
authorization for their release.  And absent this authorization, 
further attempts to obtain these records would be futile.  See 
38 C.F.R. § 3.159(c)(1), (e)(1).

It further deserves mentioning that, pursuant to the Board's more 
recent April 2010 remand directive, the Veteran was afforded 
another VA compensation examination in May 2010 to determine 
whether he has asthma (the claimed condition), and if so, whether 
it was caused or chronically aggravated by (i.e., secondary to) 
his already service-connected sacroidosis of the pulmonary lymph 
nodes and tuberculosis.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Thus, there has been substantial compliance with these remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. 
Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Accordingly, no 
further development of the claim is needed to meet the 
requirements of the VCAA.


II.  Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or an injury; and (3) medical evidence 
of a nexus or link between the claimed in-service disease or 
injury and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).

In addition, disability that is proximately due to or results 
from another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
Veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Service connection on this secondary basis requires:  (1) 
evidence of current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus or relationship between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).



III.  Analysis

Service connection has been established for sacroidosis of the 
pulmonary lymph nodes and tuberculosis, currently rated as 30-
percent disabling.  The Veteran's additional claim for asthma is 
predicated on the notion that it was either caused or aggravated 
by his service-connected sacroidosis of the pulmonary lymph nodes 
and tuberculosis.  He is therefore alleging entitlement to 
service connection for asthma on a secondary basis.  38 C.F.R. § 
3.310.  But when determining whether a Veteran is entitled to 
service connection, all potential theories of entitlement must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address his service-connection claim 
on both direct and secondary bases (since asthma is not a 
presumptive condition and, therefore, does not also warrant 
consideration under 38 U.S.C.A. §§ 1101, 1112, 1113 and 
38 C.F.R. §§ 3.307, 3.309(a)).

Regardless, however, of the particular theory of entitlement 
alleged, the first and indeed most essential requirement of any 
service-connection claim is that the Veteran must establish he 
has the alleged disability.  Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  A current disability means a disability shown 
by competent medical evidence to exist.  Chelte v. Brown, 
10 Vet. App. 268 (1997).

And in this particular case at hand, unfortunately, the most 
probative evidence of record indicates the Veteran does not 
currently have asthma.  Thus, the claim must be denied because he 
has not established he has disability on account of this 
condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).




In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 
(1997), it was held that VA compensation only may be awarded to 
an applicant who has disability existing on the date of 
application, not for past disability.  But in McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007), it was clarified that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim, and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim.  The Board therefore must determine whether there is 
evidence of asthma since October 2005, which was when the Veteran 
filed this claim.

The most probative medical evidence since his October 2005 claim 
indicates the Veteran does not have asthma.  In response to his 
claim, he initially was provided a VA compensation examination in 
March 2006.  And based on pulmonary function testing (PFT), as 
well as a review of the claims file for the pertinent history, 
the VA examiner concluded "the Veteran does not have evidence of 
obstructive pulmonary disease and therefore does not have 
evidence of asthma."  This opinion is especially probative 
(meaning competent and credible) since it was based on PFT, which 
is an objective - rather than merely subjective - measure of 
respiratory capacity and whether there is sufficient impairment 
or obstruction to warrant this diagnosis.

A June 2006 VA treatment record indicates the Veteran's counselor 
contacted the local VA medical facility where he receives 
treatment and inquired as to whether his asthma could be related 
to his service-connected sacroidosis.  In response, a VA 
physician estimated that "[a]bout 20% of patients with sarcoid 
also have restrictive airways disease, otherwise known as 
asthma."  This opinion concerning the possible relationship 
between asthma and sacroidosis is not ultimately determinative of 
this particular claim at issue, however, since this VA physician 
later added, "[u]nfortunatley, the most recent pulmonary test 
did not find evidence of asthma.  Furthermore, patient is 
actually SC [service-connected] for pneumoconiosis (which might, 
however, simply be a VA euphemism for sarcoid)."

Therefore, since this opinion ultimately concludes the Veteran 
does not have asthma, it provides additional evidence against the 
claim.

In an October 2006 VA treatment record, the evaluating clinician 
listed diagnoses of "COPD [chronic obstructive pulmonary 
disease] and asthma", but then stated, "[t]his diagnosis is not 
supported by spirometry, but it's okay for him [referring to the 
Veteran] to use Combivent if it makes him feel better."  Thus, 
while this clinician also listed a diagnosis of asthma, he, too, 
clarified that the Veteran does not actually have it.  So this 
record also provides evidence against the claim.

But perhaps the most persuasive evidence against the Veteran's 
claim is the even more recent May 2010 VA examination report.  In 
this report, the evaluating VA physician indicated that she had 
reviewed the claims file, interviewed the Veteran, and performed 
a thorough physical examination, which included PFT.  
She interpreted all findings on pulmonary testing to be normal.  
Under the diagnoses section, she therefore noted:  (1) 
"Sacroidosis - SC, no current PFT abnormalities related to 
Sarcoid"; and (2) "No clinical objective evidence of Asthma."  
So, in sum, this VA examination report also shows the Veteran 
does not have asthma.

The Board places significant probative value on these medical 
records, especially the two VA examination reports since they 
were based on objective PFT, which apparently is how asthma is 
diagnosed.  In other words, each conclusion reached by the two VA 
examiners was based on reasoned analysis and an interpretation of 
objective PFT.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008) (holding that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion is derived.); see also Wray 
v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

In contrast, the numerous VA treatment records dated since the 
Veteran filed his claim listing asthma as a diagnosis were 
without confirmation by objective PFT.  The Board therefore 
assigns less probative value to these records showing a diagnosis 
of asthma than the two VA examination reports ruling out this 
diagnosis since the purported diagnosis was never objectively 
confirmed but merely noted during or in the course of treatment, 
and often when that treatment did not specifically concern asthma 
but, instead, other respiratory disorders like the 
service-connected sarcoidosis.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("....  As is 
true with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board thus finds that the most probative medical evidence 
indicates the Veteran does not have asthma.  Absent the required 
confirmation that he instead does, there is no current disability 
to relate or attribute to his military service, including to his 
service-connected sarcoidosis.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").

To establish this alleged cause-and-effect correlation between 
asthma and this service-connected disability requires supporting 
medical evidence - not just unsubstantiated lay allegations.  
See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like in Wallin, 
that competent medical nexus evidence is required to associate a 
secondary condition with a service-connected disability).



Although the Veteran is competent, even as a layman, to proclaim 
having experienced respiratory or pulmonary symptoms like 
shortness of breath, etc., he is not also competent to ascribe 
these symptoms to a particular diagnosis such as asthma versus 
another disorder, especially when, as here, he has a service-
connected disability that causes respiratory impairment.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons generally 
are incompetent to render medical opinions on diagnosis 
and etiology of claimed disorders).  It is worth reiterating that 
a determination of whether a Veteran has asthma is based on the 
results of objective testing, including especially apparently 
PFT, so it is not the type of condition like a broken arm, 
separated shoulder, varicose veins, tinnitus (ringing in the 
ears), or pes planus (flat feet), etc., that is readily amenable 
to lay diagnosis and comment on etiology.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  See, too, Woelhaert v. 
Nicholson, 21 Vet App 456 (2007) (reiterating this axiom in a 
case involving a claim for rheumatic heart disease).  See also 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ((distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for asthma.  And as the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal must be denied.




ORDER

The claim for service connection for asthma is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


